Title: Pennsylvania Assembly Committee of Correspondence: To Richard Jackson and Benjamin Franklin, 16 October 1765
From: Pennsylvania Assembly Committee of Correspondence
To: Jackson, Richard,Franklin, Benjamin


Gentlemen,
Philadelphia, October 16. 1765.
By Order of the House of Representatives, we inform you, that you are appointed joint Agents of this Province for the ensuing Year, to transact and solicit the Affairs thereof in Great-Britain.
That they perceive, by a Letter from Richard Jackson, Esq; dated the Ninth of August last, “that on careful Enquiry, and mature Deliberation and Advice, he does not think there is any Danger of the Province losing its Privileges, civil or religious, by a Change of Government;” and being desirous, that in case all our Charter and legal Rights may be secured upon the Change, that the Measure may be accomplished as soon as may be, they do request that the Petition to the Crown, for that Purpose, be forthwith prosecuted to Effect; but at the same time they also direct and enjoin, that the Application may be proceeded in with the utmost Caution, for securing to the Inhabitants, under a Royal Government, all those Privileges, civil and religious, which by their Charters and Laws they have a Right to enjoy under the present Constitution; and that if upon further careful Enquiry, and mature Deliberation and Advice, you shall see Cause to apprehend that, in the Change proposed, there is Danger of our losing those inestimable Privileges, or any Part thereof, you are, in that Case, positively enjoined and required to suspend presenting the Petitions, now in your Hands, for the said Change, until you have acquainted the House therewith, and receive their further Directions.
You are further requested to search the Records and Proceedings of His Majesty’s Privy Council, for the Royal Confirmation of the Act of Assembly of this Province, intituled, “An Act to ascertain the Number of Members of Assembly, and to regulate Elections,” passed in the Fourth Year of the late Queen Anne; and also of all such other Acts as were passed about that Time, and, if found, to transmit Duplicates of such Confirmations to us, with all convenient Speed; the Law above particularly mentioned, being of great Importance to the Rights and Privileges of the People, the House are desirous that the Confirmation thereof may be entered on Record in this Province, for their further Security.
The last House of Assembly were pleased to transmit to you certain Instructions, relating to the general Affairs of North-America. A Congress, composed of Committees from the several Legislatures of the Colonies, is now sitting at New-York, and, it is expected, will unite in a general Address to the Crown; but as we are not yet acquainted with the Result of that Meeting, we can only at present recommend to you a due Attention to, and Compliance with, those Instructions, and to co-operate with the Agents of the other Colonies, in presenting the Address expected to be transmitted from them, in case it be formed agreeable to the Instructions to our Committee, herewith sent you.
You will perceive, by the inclosed Resolves of the House, that we are the Committee of Correspondence for the ensuing Year, to whom you will be pleased to communicate, from time to time, such Information as may be necessary to be laid before the House, during your Agency. We are, with great Regard, Gentlemen, Your assured Friends, and humble Servants,


Joseph Richardson,
Giles Knight,


Joseph Galloway,
Isaac Pearson.


Thomas Livezey,




